Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a CON of US patent application 16/380,842, filed on 04/10/2019.
Claims 1-5, 15-21, 24, 27-31, 33, 35, 37, 40, 43, 45 and 46 are currently pending in the instant application.
The preliminary amendment filed on 07/09/2021, amending claims 3-5, 15, 27, 29, 31, 33, 35, 37, 40, 45 and 47, canceling claims 6-14, 22-23, 25-26, 32, 34, 36, 38-39, 41-42, 45 and 47-70 is acknowledged. 
Election/Restriction
Applicant's election with traverse of Group II, Claims 1-4, 5, 15-21, 24, 27-31, 33, 29-31, 33, 35, 37, 40, 43, and 45-46, drawn to a method of producing N-acetyl-5-amino-3-oxopentanoyl-CoA or a salt thereof, said method comprising enzymatically converting N-acetyl-3-aminopropanoyl-CoA to N-acetyl-5-amino-3-oxopentanoyl-CoA or a salt thereof using a polypeptide having the activity of a β-ketothiolase classified under EC. 2.3.1.-, wherein said polypeptide having the activity of a  β-ketothiolase is classified under EC 2.3.1.16 or EC 2.3.1.174, as species   in the response filed on 12/30/2021 is acknowledged.  
The traversal is on the ground(s) that a search of species, particularly given their similar enzyme activities and classifications, should be neither unduly extensive nor burdensome. 
Reconsideration of this Species Election/Restriction Requirement is therefore respectfully requested. 
Species requirement and clearly indicated that Claims 1-4, link(s) inventions I, II and III.  The restriction requirement of the linked inventions is subject to the non-allowance of the linking claim(s), claims 1-4. Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. As discussed above, the species election is just to begin the examination but not to eliminate non-elected species, and before allowance, all the species will be examined on its merit. Furthermore, the search is not limited to only patent database but also includes large non-patent databases. Searching Groups I and III with Group II (elected Group) and analyzing the vast search results from both patent and non-patent databases imposes a serious burden on the Examiner. Restriction is clearly permissible even among related inventions as defined in MPEP 808, and 35 U.S.C. 121 allows restriction of inventions, which are independent or distinct.  

The requirement is still deemed proper and is therefore made FINAL.
Claims 1-4, 5, 15-21, 24, 27-31, 33, 29-31, 33, 35, 37, 40, 43, and 45-46 are present for examination.

Priority
Acknowledgement is made of applicants claim for priority of US Application 16/380,842, filed on 04/10/2019, now ABN; which was CON of 16/113,068, filed on 08/27/2018, now ABN, which was CON of 15/368,092, filed on 12/02/2016, now ABN; and Provisional application 62/263,299, filed on 12/04/2015. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/13/2020, and 05/05/2020 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the examiner. The signed copies of 1449 are enclosed herewith.

Drawings
Drawings submitted on 07/09/2021 are accepted by the Examiner.

Specification Objections
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code (see, pg 25). See MPEP §  608.01.
	
	

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A.	Written Description
Claims 1-2, 5, 15-21, 24, 27-31, 33, 35, 37, 40, 43, and 45-46 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 is directed to a method of producing N-acetyl-5-amino-3-oxopentanoyl-CoA or a salt thereof, said method comprising enzymatically converting N-acetyl-3-aminopropanoyl-CoA to N-acetyl- 5-amino-3-oxopentanoyl-CoA or a salt thereof using a polypeptide having the activity of a β-ketoacyl synthase or a β-ketothiolase classified under EC. 2.3.1.- and/or a CoA transferase classified under EC 2.8.3.-.		
Enzo Biochemical).
University of Rochester v. G.D. Searle & Co. (69 USPQ2d 1886 (2004)) specifically points to the applicability of both Lily and Enzo Biochemical to methods of using products, wherein said products lack adequate written description.  While in University of Rochester v. G.D. Searle & Co. the methods were held to lack written description because not a single example of the product used in the claimed methods was described, the same analysis applies wherein the product, used in the claimed methods, must have adequate written description (see Enzo paraphrase above).
Thus, Claims are drawn to a method of producing N-acetyl-5-amino-3-oxopentanoyl-CoA or a salt thereof, said method comprising enzymatically converting N-acetyl-3-aminopropanoyl-CoA to N-acetyl- 5-amino-3-oxopentanoyl-CoA or a salt thereof using a polypeptide having the activity of any β-ketoacyl synthase derived from any sources classified under EC. 2.3.1.-, or any β-ketothiolase derived from any sources classified under EC. 2.3.1.- and/or any CoA transferase many mutants, variants, and fragments thereof, which can have wide variety of unknown structures, i.e. no structure-function correlation, whose structures are not fully described in the specification. No information, beyond the characterization of few enzymes, has been provided, which would indicate that applicants had possession of the claimed genus. 
As discussed in the written description guidelines the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A representative number of species means that the species, which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
Furthermore, the genus of polypeptides and functional homologs or variants required in the claimed invention is an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of polypeptides are adequately described by the disclosure of the structures of prior art. However, the art clearly teaches the “Practical Limits of Function Prediction”: Whisstock et al., (2003) highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, since function is a vague concept. This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polypeptides do not necessarily share the same function and many functionally similar proteins will have little or no structural homology to disclosed proteins. For example, proteins having similar structure have different activities (structure does not always correlate to function); Witkowski et al., (1999) teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Similarly, the art also teaches that functionally similar molecules have different structures; Kisselev L., (2002) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures.
Claims are drawn to very broadly a method of producing N-acetyl-5-amino-3-oxopentanoyl-CoA or a salt thereof, said method comprising enzymatically converting N-acetyl-3-aminopropanoyl-CoA to N-acetyl- 5-amino-3-oxopentanoyl-CoA or a salt thereof using a polypeptide having the activity of any β-ketoacyl synthase derived from any sources classified under EC. 2.3.1.-, or any β-ketothiolase derived from any sources classified under EC. 2.3.1.- and/or any CoA transferase derived from any sources classified under EC 2.8.3.-, that encompasses many enzymes of β-ketoacyl synthase,  β-ketothiolase and CoA transferase, and many mutants, variants, and fragments thereof, which can have wide variety of unknown structures, i.e. no structure-function correlation, whose structures are not fully described in the specification, i.e. no structure-function correlation, whose structures are not fully described in the specification.  The  protein within the scope of these claims. The specification discloses the structure of only few representative species of the claimed genus, which is insufficient to put one of skill in the art in possession of the attributes and features of all species within the claimed genus. Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed.
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Conclusion
Status of the claims:
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-2, 5, 15-21, 24, 27-31, 33, 35, 37, 40, 43, and 45-46 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, at 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656